 MARRIOTT HOTELS399Marriott Hotels,IncorporatedandInternational Unionof Operating Engineers,Local No. 399,AFL-CIO,Petitioner.Case 13-RC-12163December 21, 1970DECISION ON REVIEW AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND BROWNOn July 17, 1970, the Acting Regional Director forRegion 13 issued a Decision and Direction of Electionin the above-entitled proceeding in which he foundappropriate the Petitioner's alternatively requestedunitof "all employees in the maintenance departmentengaged in the operationand maintenance of steamboilers and air-conditioning absorbers" employed atthe Employer's Chicago Marriott Hotel in Chicago,Illinois,rejecting the Employer's contention that thesmallest appropriate unit for the requested employeesmust encompass all employees in the maintenancedepartment. Thereafter, in accordance with Section102.67 of the National Labor Relations Board Rulesand Regulations,Series 8,as amended, the Employerfiled a request for review of such Decision contend-ing,interalia,that the Regional Director, in makinghisunitdetermination,departed from officiallyreported precedent. The Petitioner filed oppositionthereto.The Board by telegraphic order dated August 20,1970, granted the Employer's request for review andstayed the election pending decision on review.Thereafter, the Petitioner filed a brief on review, andthe Employer requested that its request for review andbrief in support thereof be treated as its brief onreview.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has considered the entire record in thiscase with respect to the issues under review and makesthe following findings:The Chicago Marriott Hotel is a 500-room hotel on23 acres of land, with two main restaurants, twococktail lounges, about 25,000 square feet of banquetand meeting room space, a conference center leasedto the American Management Association, twoswimming pools, kitchens, and other relatedfacilities.In addition, at the time of the hearing, the Employerwas building a 220-room addition, with health club,ice rink, separate swimming pool, and related facili-ties.There are 850 employees at the hotel. Of thisnumber 20 are employed in the maintenance depart-ment, performingmaintenancework on refrigerationequipment, sound equipment, electrical and mechani-calequipment of other kinds, and performingpainting, carpentry, locksmithing, etc. Also, approxi-mately 8 of the 20 spend part of theirtime operatingand maintaining steam boilers and air-conditioningabsorbers located in the enginerooms.The engineroom in the hotel contains one high-pressuresteamboiler used solely to supplysteam andpower to the laundry which operates during the dayshiftonly.The engineroom also has low-pressureboilers used for heating the hotel and its water supply(the conference center also has a low-pressure boilerused to heat its water supply), low-pressure air-conditioning absorbers, water softening equipmentand various pumps and filters associated with theswimming pools, key-making apparatus, workbench-es, and a central electrical room. The engineroomfunctions as the centralmaintenancearea,as well asthe office for maintenance supervision and a clericalemployee.The chief engineer,a licensedoperatingengineer, isover the entiremaintenancedepartment. He has twoassistantchiefswhoassist inthe supervision ofmaintenance employees. One, commonly referred toas the "engineroom chief," is also a licensed operatingengineer and provides immediate supervision to theboilertenderswho operate and perform preventivemaintenance on the steam boilers and air-condition-ing absorbers in the engineroom and the conferencecenter. The two licensed supervisors are often presentduring the day shift when the high-pressure boiler isoperated and when low-pressure boilers may beoperated at over 10 psi (pounds per square inch).' Theother assistant chief supervisesallmaintenanceassignments other than boilerroom work.All maintenance department employers are multi-skilled and are classifiedasmaintenanceor seniormaintenance. All the boilertenders are classified asseniormaintenance. The ActingRegionalDirectorfound that while the boilertenders, licensed orunlicensed, spend only about 25 percent of their timeoperating and maintaining the boilers and absorbers,it is not uncommon for those on the first and secondshifts to spend 3 and 4 hours of an 8-hour shift onboilerroom work. They spend the rest of their time,like the other maintenance employees, in performinga variety of other types of maintenanceassignmentsthroughout the hotel premises.The Acting Regional Director concluded thatbecause the boilertenders are given exclusive respon-sibility for the operation and maintenance of theIIn both of these events,a licensed operating engineer is required to bepresent187 NLRB No. 52 DECISIONSOF NATIONALLABOR RELATIONS BOARDboilers and absorbers and this remains their primaryfunction, they constitute a functionally distinct groupappropriate for bargaining. We disagree.It is clear, on the basis of the Acting RegionalDirector's findings of fact, as well as our review of theentire record, that the boilertenders here involved arenot predominantly engaged in boilerroom functions.They do not, therefore, constitute an appropriate unitof boilerroom operators on a craft or departmentalbasis.2Furthermore, in view of the fact that theboilertenders spend the majority of their time on avariety of maintenance assignments throughout thehotel of the type handled by other maintenancedepartment employees and at such times share thesame supervision, we find that the only appropriateunit herein must encompass all employees in themaintenance department. Accordingly, as the Peti-tioner indicated at the hearing that it would notparticipate in an election in such broader unit, weshall dismiss the petition.ORDERIt is hereby ordered that the petition filed herein be,and it hereby is, dismissed.2 SeeKimball Systems, Inc,164 NLRB 290, and cases cited therein